 



Exhibit 10 (r)(2)
The Scotts Miracle-Gro Company
Amended and Restated
2006 Long-Term Incentive Plan
Effective as of October 30, 2007

 



--------------------------------------------------------------------------------



 



Contents

             
Article 1.
  Establishment, Purpose, and Duration     1  
Article 2.
  Definitions     1  
Article 3.
  Administration     8  
Article 4.
  Shares Subject to this Plan and Maximum Awards     9  
Article 5.
  Eligibility and Participation     11  
Article 6.
  Stock Options     12  
Article 7.
  Stock Appreciation Rights     14  
Article 8.
  Restricted Stock and Restricted Stock Units     15  
Article 9.
  Performance Units/Performance Shares     17  
Article 10.
  Cash-Based Awards and Other Stock-Based Awards     18  
Article 11.
  Transferability of Awards     18  
Article 12.
  Performance Measures     19  
Article 13.
  Nonemployee Director Awards     21  
Article 14.
  Dividend Equivalents     21  
Article 15.
  Beneficiary Designation     21  
Article 16.
  Rights of Participants     22  
Article 17.
  Change of Control     22  
Article 18.
  Amendment, Modification, Suspension, and Termination     25  
Article 19.
  Withholding     26  
Article 20.
  Successors     26  
Article 21.
  General Provisions     26  

 



--------------------------------------------------------------------------------



 



THE SCOTTS MIRACLE-GRO COMPANY
AMENDED AND RESTATED
2006 LONG-TERM INCENTIVE PLAN
(EFFECTIVE AS OF OCTOBER 30, 2007)
Article 1.
Establishment, Purpose, and Duration
1.1 Establishment. This Plan, an incentive compensation plan, was established by
The Scotts Miracle-Gro Company. This Plan was originally effective on
January 26, 2006 (the “Effective Date”), and is hereby amended and restated
effective as of October 30, 2007, as set forth in this document. This Plan shall
remain in effect as provided in Section 1.3 hereof.
     This Plan permits the grant of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units, Cash-Based Awards, and Other Stock-Based
Awards.
     1.2 Purpose of this Plan. The purpose of this Plan is to provide a means
whereby Employees, Directors, and Third Party Service Providers develop a sense
of proprietorship and personal involvement in the development and financial
success of the Company, and to encourage them to devote their best efforts to
the business of the Company, thereby advancing the interests of the Company and
its shareholders. A further purpose of this Plan is to provide a means through
which the Company may attract able individuals to become Employees or serve as
Directors or Third Party Service Providers and to provide a means whereby those
individuals upon whom the responsibilities of the successful administration and
management of the Company are of importance, can acquire and maintain stock
ownership, thereby strengthening their concern for the welfare of the Company.
     1.3 Duration of this Plan. Unless sooner terminated as provided herein,
this Plan shall terminate on January 25, 2016. After this Plan is terminated, no
Awards may be granted but Awards previously granted shall remain outstanding in
accordance with their applicable terms and conditions and this Plan’s terms and
conditions. Notwithstanding the foregoing, no Incentive Stock Options may be
granted after November 1, 2015.
Article 2.
Definitions
     Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.
     2.1 “Affiliate” shall mean any corporation or other entity (including, but
not limited to, a partnership or a limited liability company), that is
affiliated with the Company through stock or equity ownership or otherwise, and
is designated as an Affiliate for purposes of this Plan by the Committee.

 



--------------------------------------------------------------------------------



 



     2.2 “Annual Award Limit” or “Annual Award Limits” have the meaning set
forth in Section 4.3.
     2.3 “Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, SARs, Restricted Stock,
Restricted Stock Units, Performance Shares, Performance Units, Cash-Based
Awards, or Other Stock-Based Awards, in each case subject to the terms of this
Plan.
     2.4 “Award Agreement” means either (i) a written agreement entered into by
the Company and a Participant setting forth the terms and provisions applicable
to an Award granted under this Plan, or (ii) a written or electronic statement
issued by the Company to a Participant describing the terms and provisions of
such Award, including in each case any amendment or modification thereof. The
Committee may provide for the use of electronic, internet or other non-paper
Award Agreements, and the use of electronic, internet or other non-paper means
for the acceptance thereof and actions thereunder by a Participant.
     2.5 “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.
     2.6 “Board” or “Board of Directors” means the Board of Directors of the
Company.
     2.7 “Cash-Based Award” means an Award, denominated in cash, granted to a
Participant as described in Article 10.
     2.8 “Cause” means, unless otherwise specified in an Award Agreement or in
an applicable employment agreement between the Company and a Participant, with
respect to any Participant:
     (a) Willful failure to substantially perform his or her duties as an
Employee (for reasons other than physical or mental illness) or director after
reasonable notice to the Participant of that failure;
     (b) Misconduct that materially injures the Company or any Subsidiary or
Affiliate;
     (c) Conviction of, or entering into a plea of nolo contendere to, a felony;
or
     (d) Breach of any written covenant or agreement with the Company or any
Subsidiary or Affiliate.

2



--------------------------------------------------------------------------------



 



     2.9 “Change in Control” means any of the following events:
     (a) The members of the Board on the Effective Date (“Incumbent Directors”)
cease for any reason other than death to constitute at least a majority of the
members of the Board, provided that any director whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the then Incumbent Directors also will be treated as an Incumbent
Director; or
     (b) Any “person,” including a “group” [as such terms are used in Sections
13(d) and 14(d)(2) of the Exchange Act, but excluding the Company, any of its
Subsidiaries, any employee benefit plan of the Company or any of its
Subsidiaries or Hagedorn Partnership, L.P. or any party related to Hagedorn
Partnership, L.P. as determined by the Committee] becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing more than
thirty percent (30%) of the combined voting power of the Company’s then
outstanding securities; or
     (c) The adoption or authorization by the shareholders of the Company of a
definitive agreement or a series of related agreements (i) for the merger or
other business combination of the Company with or into another entity in which
the shareholders of the Company immediately before the effective date of such
merger or other business combination own less than fifty percent (50%) of the
voting power in such entity; or (ii) for the sale or other disposition of all or
substantially all of the assets of the Company; or
     (d) The adoption by the shareholders of the Company of a plan relating to
the liquidation or dissolution of the Company; or
     (e) For any reason, Hagedorn Partnership, L. P. or any party related to
Hagedorn Partnership, L.P. as determined by the Committee becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing more
than forty-nine percent (49%) of the combined voting power of the Company’s then
outstanding securities.
Notwithstanding the foregoing, an Award that is subject to Code Section 409A
will not be paid or settled upon a Change in Control unless the Change in
Control also constitutes a “change in control event” under Code Section 409A and
Treasury Regulation Section 1.409A-3(i)(5).
     2.10 “Change in Control Price” means the price per Share paid in
conjunction with any transaction resulting in a Change in Control (as determined
in good faith by the Committee if any part of the offered price is payable other
than in cash) or, in the case of a Change in Control occurring solely by reason
of events not related to a transfer of Shares, the highest Fair Market Value of
a Share on any of the thirty (30) consecutive trading days ending on the last
trading day before the Change in Control occurs.

3



--------------------------------------------------------------------------------



 



     2.11 “Code” means the U.S. Internal Revenue Code of 1986, as amended from
time to time. For purposes of this Plan, references to sections of the Code
shall be deemed to include references to any applicable regulations thereunder
and any successor or similar provision, as well as any applicable interpretative
guidance issued related thereto.
     2.12 “Committee” means the Compensation and Organization Committee of the
Board or a subcommittee thereof, or any other committee designated by the Board
to administer this Plan. The members of the Committee shall be appointed from
time to time by and shall serve at the discretion of the Board. If the Committee
does not exist or cannot function for any reason, the Board may take any action
under the Plan that would otherwise be the responsibility of the Committee.
     2.13 “Company” means The Scotts Miracle-Gro Company, an Ohio corporation,
and any successor thereto as provided in Article 20 herein.
     2.14 “Covered Employee” means any key Employee who is or may become a
“Covered Employee,” as defined in Code Section 162(m), and who is designated,
either as an individual Employee or class of Employees, by the Committee within
the shorter of (i) ninety (90) days after the beginning of the Performance
Period, or (ii) twenty-five percent (25%) of the Performance Period having
elapsed, as a “Covered Employee” under this Plan for such applicable Performance
Period.
     2.15 “Director” means any individual who is a member of the Board of
Directors of the Company.
     2.16 “Effective Date” has the meaning set forth in Section 1.1.
     2.17 “Employee” means any individual who performs services for and is
designated as an employee of the Company, its Affiliates, and/or its
Subsidiaries on the payroll records thereof. An Employee shall not include any
individual during any period he or she is classified or treated by the Company,
Affiliate, and/or Subsidiary as an independent contractor, a consultant, or any
employee of an employment, consulting, or temporary agency or any other entity
other than the Company, Affiliate, and/or Subsidiary, without regard to whether
such individual is subsequently determined to have been, or is subsequently
retroactively reclassified as a common-law employee of the Company, Affiliate,
and/or Subsidiary during such period.
     2.18 “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.

4



--------------------------------------------------------------------------------



 



     2.19 “Fair Market Value” or “FMV” means a price that is based on the
opening, closing, actual, high, low, or average selling prices of a Share
reported on the New York Stock Exchange (“NYSE”) or other established stock
exchange (or exchanges) on the applicable date, the preceding trading day, the
next succeeding trading day, or an average of trading days, as determined by the
Committee in its discretion. Unless the Committee determines otherwise, Fair
Market Value shall be deemed to be equal to the closing price of a Share on the
relevant date if it is a trading day or, if such date is not a trading day, on
the next trading day. In the event Shares are not publicly traded at the time a
determination of their value is required to be made hereunder (a) with respect
to NQSOs, SARs and Awards that are subject to Code Section 409A, “Fair Market
Value” shall mean the value as determined by the Committee through the
reasonable application of a reasonable valuation method, taking into account all
information material to the value of the Company, within the meaning of Code
Section 409A and (b) with respect to all other Awards, the determination of
“Fair Market Value” shall be made by the Committee in such manner as it deems
appropriate. Such definition(s) of FMV shall be specified in each Award
Agreement and may differ depending on whether FMV is in reference to the grant,
exercise, vesting, settlement, or payout of an Award.
     2.20 “Full Value Award” means an Award other than in the form of an ISO,
NQSO, or SAR, and which is settled by the issuance of Shares.
     2.21 “Grant Date” means the date an Award is granted to a Participant
pursuant to the Plan.
     2.22 “Grant Price” means the price established at the time of grant of an
SAR pursuant to Article 7, used to determine whether there is any payment due
upon exercise of the SAR.
     2.23 “Incentive Stock Option” or “ISO” means an Option to purchase Shares
granted under Article 6 that is designated as an Incentive Stock Option and that
is intended to meet the requirements of Code Section 422, or any successor
provision.
     2.24 “Insider” shall mean an individual who is, on the relevant date, an
officer or Director of the Company, or a more than ten percent (10%) Beneficial
Owner of any class of the Company’s equity securities that is registered
pursuant to Section 12 of the Exchange Act, as determined by the Board or
Committee in accordance with Section 16 of the Exchange Act.
     2.25 “Nonemployee Director” means a Director who is not an Employee on the
Grant Date.
     2.26 “Nonemployee Director Award” means any NQSO, SAR, or Full Value Award
granted to a Participant who is a Nonemployee Director pursuant to such
applicable

5



--------------------------------------------------------------------------------



 



terms, conditions, and limitations as the Board or Committee may establish in
accordance with this Plan.
     2.27 “Nonqualified Stock Option” or “NQSO” means an Option that is not
intended to meet the requirements of Code Section 422, or that otherwise does
not meet such requirements.
     2.28 “Option” means an Incentive Stock Option or a Nonqualified Stock
Option, as described in Article 6.
     2.29 “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to the exercise of an Option.
     2.30 “Other Stock-Based Award” means an equity-based or equity-related
Award not otherwise described by the terms of this Plan, granted pursuant to
Article 10.
     2.31 “Participant” means any eligible individual as set forth in Article 5
to whom an Award is granted.
     2.32 “Performance-Based Compensation” means compensation under an Award
that is intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation paid to Covered Employees. Notwithstanding the
foregoing, nothing in this Plan shall be construed to mean that an Award which
does not satisfy the requirements for performance-based compensation under Code
Section 162(m) does not constitute performance-based compensation for other
purposes, including Code Section 409A.
     2.33 “Performance Measures” means measures as described in Article 12 on
which the performance goals are based and which are approved by the Company’s
shareholders pursuant to this Plan in order to qualify Awards as
Performance-Based Compensation.
     2.34 “Performance Period” means the period of time during which the
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to an Award.
     2.35 “Performance Share” means an Award under Article 9 herein and subject
to the terms of this Plan, denominated in Shares, the value of which at the time
it is payable is determined as a function of the extent to which corresponding
performance criteria or Performance Measure(s), as applicable, have been
achieved.
     2.36 “Performance Unit” means an Award under Article 9 herein and subject
to the terms of this Plan, denominated in units, the value of which at the time
it is payable is determined as a function of the extent to which corresponding
performance criteria or Performance Measure(s), as applicable, have been
achieved.
     2.37 “Period of Restriction” means the period when Restricted Stock or
Restricted Stock Units are subject to a substantial risk of forfeiture (based on
the passage of time, the

6



--------------------------------------------------------------------------------



 



achievement of performance goals, or the occurrence of other events as
determined by the Committee, in its discretion), as provided in Article 8.
     2.38 “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d) thereof.
     2.39 “Plan” means The Scotts Miracle-Gro Company Amended and Restated 2006
Long-Term Incentive Plan.
     2.40 “Plan Year” means the Company’s fiscal year.
     2.41 “Prior Plans” means The Scotts Miracle-Gro Company Amended and
Restated 2003 Stock Option and Incentive Equity Plan, as amended, and The Scotts
Miracle-Gro Company Amended and Restated 1996 Stock Option Plan, as amended.
     2.42 “Restricted Stock” means an Award granted to a Participant pursuant to
Article 8.
     2.43 “Restricted Stock Unit” means an Award granted to a Participant
pursuant to Article 8, except no Shares are actually awarded to the Participant
on the Grant Date.
     2.44 “Share” means a common share of the Company, without par value per
share.
     2.45 “Stock Appreciation Right” or “SAR” means an Award, designated as an
SAR, pursuant to the terms of Article 7 herein.
     2.46 “Subsidiary” means any corporation or other entity, whether domestic
or foreign, in which the Company has or obtains, directly or indirectly, a
proprietary interest of more than fifty percent (50%) by reason of stock
ownership or otherwise.
     2.47 “Termination” or “Terminate” means: (a) if a Participant is an
Employee, cessation of the employee-employer relationship between a Participant
and the Company and all Affiliates and Subsidiaries for any reason; (b) if a
Participant is a Nonemployee Director, termination of the Nonemployee Director’s
service on the Board for any reason; and (c) if a Participant is a Third Party
Service Provider, termination of the Third Party Service Provider’s service
relationship with the Company and all Affiliates and Subsidiaries for any
reason. Notwithstanding the foregoing, with respect to any Award subject to Code
Section 409A, any such cessation or termination also must constitute a
“separation from service” as defined under Treasury
Regulation Section 1.409A-1(h).
     2.48 “Third Party Service Provider” means any consultant, agent, advisor,
or independent contractor who renders services to the Company, a Subsidiary, or
an Affiliate that (a) are not in connection with the offer or sale of the
Company’s securities in a capital raising transaction, and (b) do not directly
or indirectly promote or maintain a market for the Company’s securities.

7



--------------------------------------------------------------------------------



 



Article 3.
Administration
     3.1 General. The Committee shall be responsible for administering this
Plan, subject to this Article 3 and the other provisions of this Plan. The
Committee may employ attorneys, consultants, accountants, agents, and other
individuals, any of whom may be an Employee, and the Committee, the Company, and
its officers and Directors shall be entitled to rely upon the advice, opinions,
or valuations of any such individuals. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Participants, the Company, and all other interested individuals.
     3.2 Authority of the Committee. The Committee shall have full and exclusive
discretionary power to interpret the terms and the intent of this Plan and any
Award Agreement or other agreement or document ancillary to or in connection
with this Plan, to determine eligibility for Awards and to adopt such rules,
regulations, forms, instruments, and guidelines for administering this Plan as
the Committee may deem necessary or proper. Such authority shall include, but
not be limited to, selecting Award recipients, establishing all Award terms and
conditions, including the terms and conditions set forth in Award Agreements,
granting Awards as an alternative to or as the form of payment for grants or
rights earned or due under compensation plans or arrangements of the Company,
construing any provision of the Plan or any Award Agreement, and, subject to
Article 18, adopting modifications and amendments to this Plan or any Award
Agreement, including without limitation, any that are necessary to comply with
the laws of the countries and other jurisdictions in which the Company, its
Affiliates, and/or its Subsidiaries operate.
     3.3 Delegation. The Committee may delegate to one or more of its members or
to one or more officers of the Company, and/or its Subsidiaries and Affiliates
or to one or more agents or advisors such administrative duties or powers as it
may deem advisable, and the Committee or any individuals to whom it has
delegated duties or powers as aforesaid may employ one or more individuals to
render advice with respect to any responsibility the Committee or such
individuals may have under this Plan. The Committee may, by resolution,
authorize one or more officers of the Company to do one or both of the following
on the same basis as can the Committee: (a) designate Employees to be recipients
of Awards; (b) determine the size of any such Awards; provided, however, (i) the
Committee shall not delegate such responsibilities to any such officer for
Awards granted to an Employee who is considered an Insider; (ii) the resolution
providing such authorization sets forth the total number of Awards such
officer(s) may grant; and (iii) the officer(s) shall report periodically to the
Committee regarding the nature and scope of the Awards granted pursuant to the
authority delegated.

8



--------------------------------------------------------------------------------



 



Article 4.
Shares Subject to this Plan and Maximum Awards
     4.1 Number of Shares Available for Awards.
     (a) Subject to adjustment as provided in Section 4.4 herein, the maximum
number of Shares available for grant to Participants under this Plan (the “Share
Authorization”) shall be:
     (i) Four million nine hundred twenty-seven thousand three hundred
seventy-eight (4,927,378) newly authorized Shares, plus
     (ii) (A) One million seventy-two thousand six hundred twenty-two
(1,072,622) Shares not granted or subject to outstanding awards under the
Company’s Prior Plans as of September 30, 2005 (on a split-adjusted basis to
reflect the 2-for-1 stock split on November 9, 2005) and (B) any Shares subject
to the six million six hundred thirteen thousand nine hundred thirty-four
(6,613,934) outstanding awards as of September 30, 2005 (on a split-adjusted
basis to reflect the 2-for-1 stock split on November 9, 2005) under the Prior
Plans that on or after September 30, 2005 cease for any reason to be subject to
such awards (other than by reason of exercise or settlement of the awards to the
extent they are exercised for or settled in vested and nonforfeitable Shares),
up to an aggregate maximum of six million six hundred thirteen thousand nine
hundred thirty-four (6,613,934) Shares.
     (b) No more than three million (3,000,000) Shares of the Share
Authorization may be granted as Full Value Awards.
     (c) The maximum number of Shares of the Share Authorization that may be
issued pursuant to ISOs under this Plan shall be six million (6,000,000) Shares.
     (d) The maximum number of Shares of the Share Authorization that may be
granted to Nonemployee Directors shall be one million (1,000,000) Shares.
     4.2 Share Usage. Shares covered by an Award shall only be counted as used
to the extent they are actually issued; however, the full number of Stock
Appreciation Rights granted that are to be settled by the issuance of Shares
shall be counted against the number of Shares available for award under the
Plan, regardless of the number of Shares actually issued upon settlement of such
Stock Appreciation Rights. Any Shares related to Awards which terminate by
expiration, forfeiture, cancellation, or otherwise without the issuance of such
Shares, are settled in cash in lieu of Shares, or are exchanged with the
Committee’s permission, prior to the issuance of Shares, for Awards not
involving Shares, shall be available again for grant under this Plan. The Shares
available for issuance under this Plan may be authorized and unissued Shares or
treasury Shares.

9



--------------------------------------------------------------------------------



 



     4.3 Annual Award Limits. Unless and until the Committee determines that an
Award to a Covered Employee shall not be designed to qualify as
Performance-Based Compensation, the following limits (each an “Annual Award
Limit” and, collectively, “Annual Award Limits”) shall apply to grants of such
Awards under this Plan:
     (a) Options: The maximum aggregate number of Shares subject to Options
granted in any one Plan Year to any one Participant shall be two hundred
thousand (200,000), as adjusted pursuant to Sections 4.4 and/or 18.2.
     (b) SARs: The maximum aggregate number of Shares subject to Stock
Appreciation Rights granted in any one Plan Year to any one Participant shall be
two hundred thousand (200,000), as adjusted pursuant to Sections 4.4 and/or
18.2.
     (c) Restricted Stock or Restricted Stock Units: The maximum aggregate
Awards of Restricted Stock or Restricted Stock Units in any one Plan Year to any
one Participant shall be one hundred thousand (100,000) Shares, as adjusted
pursuant to Sections 4.4 and/or 18.2.
     (d) Performance Units or Performance Shares: The maximum aggregate Awards
of Performance Units or Performance Shares that a Participant may receive in any
one Plan Year shall be one hundred thousand (100,000) Shares, as adjusted
pursuant to Sections 4.4 and/or 18.2, or equal to the value of one hundred
thousand (100,000) Shares, as adjusted pursuant to Sections 4.4 and/or 18.2,
determined as of the date of vesting or payout, as applicable.
     (e) Cash-Based Awards: The maximum aggregate amount awarded or credited
with respect to Cash-Based Awards to any one Participant in any one Plan Year
may not exceed the greater of the value of three million dollars ($3,000,000) or
one hundred thousand (100,000) Shares, as adjusted pursuant to Sections 4.4
and/or 18.2, determined as of the date of vesting or payout, as applicable.
     (f) Other Stock-Based Awards. The maximum aggregate grants with respect to
Other Stock-Based Awards pursuant to Section 10.2 in any one Plan Year to any
one Participant shall be one hundred fifty thousand (150,000) Shares, as
adjusted pursuant to Sections 4.4 and/or 18.2.
     4.4 Adjustments in Authorized Shares. In the event of any corporate event
or transaction (including, but not limited to, a change in the Shares of the
Company or the capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, partial or complete liquidation,
stock dividend, stock split, reverse stock split, split up, spin-off, or other
distribution of stock or property of the Company, combination of Shares,
exchange of Shares, dividend in kind, or other like change in capital structure,
number of outstanding Shares or distribution (other than normal cash dividends)
to shareholders of the Company, or any similar corporate event or transaction,
the Committee, in its sole discretion, in order to prevent dilution or
enlargement of Participants’ rights under this Plan, shall substitute or adjust,
as applicable, the number and kind of Shares that may be issued under this Plan
or under particular forms of Awards, the number and kind

10



--------------------------------------------------------------------------------



 



of Shares subject to outstanding Awards, the Option Price or Grant Price
applicable to outstanding Awards, the Annual Award Limits, and other value
determinations applicable to outstanding Awards.
     The Committee, in its sole discretion, may also make appropriate
adjustments in the terms of any Awards under this Plan to reflect or related to
such changes or distributions and to modify any other terms of outstanding
Awards, including modifications of performance goals and changes in the length
of Performance Periods. The determination of the Committee as to the foregoing
adjustments, if any, shall be conclusive and binding on Participants under this
Plan.
     Notwithstanding anything to the contrary in this Section 4.4, an adjustment
to an Option or SAR shall be made only to the extent such adjustment complies
with the requirements of Code Section 409A.
     Subject to the provisions of Article 18 and notwithstanding anything else
herein to the contrary, without affecting the number of Shares reserved or
available hereunder, the Committee may authorize the issuance or assumption of
benefits under this Plan in connection with any merger, consolidation,
acquisition of property or stock, or reorganization upon such terms and
conditions as it may deem appropriate (including, but not limited to, a
conversion of equity awards into Awards under this Plan in a manner consistent
with paragraph 53 of FASB Interpretation No. 44), subject to compliance with the
rules under Code Sections 409A, 422 and 424, as and where applicable.
Article 5.
Eligibility and Participation
     5.1 Eligibility. Individuals eligible to participate in this Plan include
all Employees, Directors, and Third Party Service Providers.
     5.2 Actual Participation. Subject to the provisions of this Plan, the
Committee may, from time to time, select from all eligible individuals, those
individuals to whom Awards shall be

11



--------------------------------------------------------------------------------



 



granted and shall determine, in its sole discretion, the nature of, any and all
terms permissible by law, and the amount of, each Award.
Article 6.
Stock Options
     6.1 Grant of Options. Subject to the terms and provisions of this Plan,
Options may be granted to Participants in such number, and upon such terms, and
at any time and from time to time as shall be determined by the Committee, in
its sole discretion; provided that ISOs may be granted only to eligible
Employees of the Company or of any parent or subsidiary corporation (as
permitted under Code Sections 422 and 424).
     6.2 Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the maximum duration of the
Option, the number of Shares to which the Option pertains, the conditions upon
which the Option shall become vested and exercisable, and such other provisions
as the Committee shall determine which are not inconsistent with the terms of
this Plan. The Award Agreement also shall specify whether the Option is intended
to be an ISO or a NQSO.
     6.3 Option Price. The Option Price for each grant of an Option under this
Plan shall be determined by the Committee in its sole discretion and shall be
specified in the Award Agreement; provided, however, the Option Price must be at
least equal to one hundred percent (100%) of the FMV of the Shares as determined
on the Grant Date; provided, further, however, that the Option Price must be at
least equal to one hundred and ten percent (110%) of the FMV of a Share on the
Grant Date with respect to any ISO issued to a Participant who, on the Grant
Date, owns (as defined in Code §424(d)) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of its subsidiary corporation (as defined in Code §424(f)) (a “10%
Shareholder”).
     6.4 Term of Options. Each Option granted to a Participant shall expire at
such time as the Committee shall determine at the time of grant; provided,
however, no Option shall be exercisable later than the day before the tenth
(10th) anniversary date of its grant; provided, further, however, that no ISO
granted to a 10% Shareholder shall be exercisable later than the day before the
fifth (5th) anniversary of its Grant Date. Notwithstanding the foregoing, for
Nonqualified Stock Options granted to Participants outside the United States,
the Committee has the authority to grant Nonqualified Stock Options that have a
term greater than ten (10) years.
     6.5 Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant. Notwithstanding anything
in this Plan to the contrary, to the extent that

12



--------------------------------------------------------------------------------



 



the aggregate FMV of the Shares (determined as of the Grant Date of the
applicable ISO) with respect to which ISOs are exercisable for the first time by
a Participant during any calendar year (under all plans of the Company and its
subsidiary corporations (as defined in Code §424(f)) exceeds $100,000, such
Options shall be treated as Nonqualified Stock Options.
     6.6 Payment. Options granted under this Article 6 shall be exercised by the
delivery of a notice of exercise to the Company or an agent designated by the
Company in a form specified or accepted by the Committee, or by complying with
any alternative procedures which may be authorized by the Committee, setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares.
   A condition of the issuance of the Shares as to which an Option shall be
exercised shall be the payment of the Option Price. The Option Price of any
Option shall be payable to the Company in full either: (a) in cash or its
equivalent; (b) by tendering (either by actual delivery or attestation)
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the Option Price (provided that except as otherwise determined
by the Committee, the Shares that are tendered must have been held by the
Participant for at least six (6) months (or such other period, if any, as the
Committee may permit) prior to their tender to satisfy the Option Price if
acquired under this Plan or any other compensation plan maintained by the
Company or have been purchased on the open market); (c) by a cashless
(broker-assisted) exercise; (d) by a combination of (a), (b) and/or (c); or
(e) any other method approved or accepted by the Committee in its sole
discretion.
   Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares, or upon the Participant’s
request, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s).
   Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.
     6.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, minimum holding period requirements, restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, or under any blue sky or
state securities laws applicable to such Shares.
     6.8 Termination of Employment or Service. Each Participant’s Award
Agreement shall set forth the extent to which the Participant shall have the
right to exercise the Option following the Participant’s Termination. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with each Participant, need not be
uniform among all Options issued pursuant to this Article 6, and may reflect
distinctions based on the reasons for Termination.

13



--------------------------------------------------------------------------------



 



     6.9 Notification of Disqualifying Disposition. If any Participant shall
make any disposition of Shares issued pursuant to the exercise of an ISO under
the circumstances described in Code Section 421(b) (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within ten (10) calendar days thereof.
Article 7.
Stock Appreciation Rights
     7.1 Grant of SARs. Subject to the terms and conditions of this Plan, SARs
may be granted to Participants at any time and from time to time as shall be
determined by the Committee.
     Subject to the terms and conditions of this Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of this Plan, in determining the
terms and conditions pertaining to such SARs.
     The Grant Price for each grant of an SAR shall be determined by the
Committee and shall be specified in the Award Agreement; provided, however, the
Grant Price on the Grant Date must be at least equal to one hundred percent
(100%) of the FMV of the Shares as determined on the Grant Date.
     7.2 SAR Agreement. Each SAR Award shall be evidenced by an Award Agreement
that shall specify the Grant Price, the term of the SAR, and such other
provisions as the Committee shall determine.
     7.3 Term of SAR. The term of an SAR granted under this Plan shall be
determined by the Committee, in its sole discretion, and except as determined
otherwise by the Committee and specified in the SAR Award Agreement, no SAR
shall be exercisable later than the tenth (10th) anniversary date of its grant.
Notwithstanding the foregoing, for SARs granted to Participants outside the
United States, the Committee has the authority to grant SARs that have a term
greater than ten (10) years.
     7.4 Exercise of SARs. SARs may be exercised upon whatever terms and
conditions the Committee, in its sole discretion, imposes.
     7.5 Settlement of SARs. Upon the exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:
     (a) The excess of the Fair Market Value of a Share on the date of exercise
over the Grant Price; by
     (b) The number of Shares with respect to which the SAR is exercised.

14



--------------------------------------------------------------------------------



 



     At the discretion of the Committee, the payment upon SAR exercise may be in
cash, Shares, or any combination thereof, or in any other manner approved by the
Committee in its sole discretion. The Committee’s determination regarding the
form of SAR payout shall be set forth in the Award Agreement pertaining to the
grant of the SAR.
     7.6 Termination of Employment or Service. Each Award Agreement shall set
forth the extent to which the Participant shall have the right to exercise the
SAR following the Participant’s Termination. Such provisions shall be determined
in the sole discretion of the Committee, shall be included in the Award
Agreement entered into with Participants, need not be uniform among all SARs
issued pursuant to this Plan, and may reflect distinctions based on the reasons
for Termination.
     7.7 Other Restrictions. The Committee shall impose such other conditions
and/or restrictions on any Shares received upon exercise of an SAR granted
pursuant to this Plan as it may deem advisable or desirable. These restrictions
may include, but shall not be limited to, a requirement that the Participant
hold the Shares received upon exercise of an SAR for a specified period of time.
Article 8.
Restricted Stock and Restricted Stock Units
     8.1 Grant of Restricted Stock or Restricted Stock Units. Subject to the
terms and provisions of this Plan or an Award Agreement, the Committee, at any
time and from time to time, may grant Shares of Restricted Stock and/or
Restricted Stock Units to Participants in such amounts as the Committee shall
determine. Restricted Stock Units shall be similar to Restricted Stock except
that no Shares are actually awarded to the Participant on the Grant Date.
     8.2 Restricted Stock or Restricted Stock Unit Agreement. Each Restricted
Stock and/or Restricted Stock Unit grant shall be evidenced by an Award
Agreement that shall specify the Period(s) of Restriction, the number of Shares
of Restricted Stock or the number of Restricted Stock Units granted, and such
other provisions as the Committee shall determine.
     8.3 Other Restrictions. The Committee shall impose such other conditions
and/or restrictions on any Shares of Restricted Stock or Restricted Stock Units
granted pursuant to this Plan as it may deem advisable including, without
limitation, a requirement that Participants pay a stipulated purchase price for
each Share of Restricted Stock or each Restricted Stock Unit, restrictions based
upon the achievement of specific performance goals, time-based restrictions on
vesting following the attainment of the performance goals, time-based
restrictions, and/or restrictions under applicable laws or under the
requirements of any stock exchange or market upon which such Shares are listed
or traded, or holding requirements or sale restrictions placed on the Shares by
the Company upon vesting of such Restricted Stock or Restricted Stock Units.

15



--------------------------------------------------------------------------------



 



     To the extent deemed appropriate by the Committee, the Company may retain
the certificates representing Shares of Restricted Stock in the Company’s
possession until such time as all conditions and/or restrictions applicable to
such Shares have been satisfied or lapse.
     Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse (including satisfaction of any applicable tax
withholding obligations), and Restricted Stock Units shall be paid in cash,
Shares, or a combination of cash and Shares as the Committee, in its sole
discretion shall determine.
     8.4 Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 8.3, each certificate representing Shares of Restricted
Stock granted pursuant to this Plan may bear a legend such as the following or
as otherwise determined by the Committee in its sole discretion:
     The sale or transfer of the common shares of The Scotts Miracle-Gro Company
represented by this certificate, whether voluntary, involuntary, or by operation
of law, is subject to certain restrictions on transfer as set forth in The
Scotts Miracle-Gro Company Amended and Restated 2006 Long-Term Incentive Plan,
and in the associated Award Agreement. A copy of this Plan and such Award
Agreement will be provided by The Scotts Miracle-Gro Company, without charge,
within five (5) days after receipt of a written request therefor.
     8.5 Voting Rights. Unless otherwise determined by the Committee and set
forth in a Participant’s Award Agreement, to the extent permitted or required by
law, as determined by the Committee, Participants holding Shares of Restricted
Stock granted hereunder may be granted the right to exercise full voting rights
with respect to those Shares during the Period of Restriction. A Participant
shall have no voting rights with respect to any Restricted Stock Units granted
hereunder.
     8.6 Termination of Employment or Service. Each Award Agreement shall set
forth the extent to which the Participant shall have the right to retain
Restricted Stock and/or Restricted Stock Units following the Participant’s
Termination. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Shares of Restricted Stock or
Restricted Stock Units issued pursuant to this Plan, and may reflect
distinctions based on the reasons for Termination.
     8.7 Section 83(b) Election. The Committee may provide in an Award Agreement
that the Award of Restricted Stock is conditioned upon the Participant making or
refraining from making an election with respect to the Award under Code
Section 83(b). If a Participant makes an election pursuant to Code Section 83(b)
concerning a Restricted Stock Award, the Participant shall be required to file
promptly a copy of such election with the Company.

16



--------------------------------------------------------------------------------



 



Article 9.
Performance Units/Performance Shares
     9.1 Grant of Performance Units/Performance Shares. Subject to the terms and
provisions of this Plan, the Committee, at any time and from time to time, may
grant Performance Units and/or Performance Shares to Participants in such
amounts and upon such terms as the Committee shall determine.
     9.2 Value of Performance Units/Performance Shares. Each Performance Unit
shall have an initial value that is established by the Committee at the time of
grant. Each Performance Share shall have an initial value equal to the Fair
Market Value of a Share on the Grant Date. The Committee shall set performance
goals in its discretion which, depending on the extent to which they are met,
will determine the value and/or number of Performance Units/Performance Shares
that will be paid out to the Participant.
     9.3 Earning of Performance Units/Performance Shares. Subject to the terms
of this Plan, after the applicable Performance Period has ended, the holder of
Performance Units/Performance Shares shall be entitled to receive payout on the
value and number of Performance Units/Performance Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance goals have been achieved.
     9.4 Form and Timing of Payment of Performance Units/Performance Shares.
Payment of earned Performance Units/Performance Shares shall be as determined by
the Committee and as evidenced in the Award Agreement. Subject to the terms of
this Plan, the Committee, in its sole discretion, may pay earned Performance
Units/Performance Shares in the form of cash or in Shares (or in a combination
thereof) equal to the value of the earned Performance Units/Performance Shares
at the close of the applicable Performance Period, or as soon as practicable
after the end of the Performance Period. Any Shares may be granted subject to
any restrictions deemed appropriate by the Committee. The determination of the
Committee with respect to the form of payout of such Awards shall be set forth
in the Award Agreement pertaining to the grant of the Award.
     9.5 Termination of Employment or Service. Each Award Agreement shall set
forth the extent to which the Participant shall have the right to retain
Performance Units and/or Performance Shares following the Participant’s
Termination. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Awards of Performance Units or
Performance Shares issued pursuant to this Plan, and may reflect distinctions
based on the reasons for Termination.

17



--------------------------------------------------------------------------------



 



Article 10.
Cash-Based Awards and Other Stock-Based Awards
     10.1 Grant of Cash-Based Awards. Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Cash-Based
Awards to Participants in such amounts and upon such terms as the Committee may
determine.
     10.2 Other Stock-Based Awards. The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
this Plan (including the grant or offer for sale of unrestricted Shares) in such
amounts and subject to such terms and conditions, as the Committee shall
determine. Such Awards may involve the transfer of actual Shares to
Participants, or payment in cash or otherwise of amounts based on the value of
Shares and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.
     10.3 Value of Cash-Based and Other Stock-Based Awards. Each Cash-Based
Award shall specify a payment amount or payment range as determined by the
Committee. Each Other Stock-Based Award shall be expressed in terms of Shares or
units based on Shares, as determined by the Committee. The Committee may
establish performance goals in its discretion. If the Committee exercises its
discretion to establish performance goals, the number and/or value of Cash-Based
Awards or Other Stock-Based Awards that will be paid out to the Participant will
depend on the extent to which the performance goals are met.
     10.4 Payment of Cash-Based Awards and Other Stock-Based Awards. Payment, if
any, with respect to a Cash-Based Award or an Other Stock-Based Award shall be
made in accordance with the terms of the Award, in cash or Shares as the
Committee determines and as specified in the Award Agreement.
     10.5 Termination of Employment or Service. The Committee shall determine
the extent to which the Participant shall have the right to receive Cash-Based
Awards or Other Stock-Based Awards following the Participant’s Termination. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in an agreement entered into with each Participant, need not be uniform
among all Awards of Cash-Based Awards or Other Stock-Based Awards issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
Termination.
Article 11.
Transferability of Awards
     11.1 Transferability. Except as provided in Section 11.2 below, during a
Participant’s lifetime, his or her Awards shall be exercisable only by the
Participant or the Participant’s legal representative. Awards shall not be
transferable other than by will or the laws of descent and distribution; no
Awards shall be subject, in whole or in part, to attachment, execution, or levy
of any kind; and any purported transfer in violation hereof shall be null and
void. The Committee may establish such procedures as it deems appropriate

18



--------------------------------------------------------------------------------



 



for a Participant to designate a beneficiary to whom any amounts payable or
Shares deliverable in the event of, or following, the Participant’s death, may
be provided.
     11.2 Committee Action. The Committee may, in its discretion, determine that
notwithstanding Section 11.1, any or all Awards (other than ISOs) shall be
transferable to and exercisable by such transferees, and subject to such terms
and conditions, as the Committee may deem appropriate; provided, however, no
Award may be transferred for value (as defined in the General Instructions to
Form S-8).
Article 12.
Performance Measures
     12.1 Performance Measures. The performance goals upon which the payment or
vesting of an Award to a Covered Employee that is intended to qualify as
Performance-Based Compensation shall be limited to the following Performance
Measures:

  (a)   Net earnings or net income (before or after taxes);     (b)   Earnings
per share (basic or diluted);     (c)   Net sales or revenue growth;     (d)  
Net operating profit;     (e)   Return measures (including, but not limited to,
return on assets, capital, invested capital, equity, sales, or revenue);     (f)
  Cash flow (including, but not limited to, operating cash flow, free cash flow,
cash flow return on equity, and cash flow return on investment);     (g)  
Earnings before or after taxes, interest, depreciation, and/or amortization;    
(h)   Gross or operating margins;     (i)   Productivity ratios;     (j)   Share
price (including, but not limited to, growth measures and total shareholder
return);     (k)   Expense targets;     (l)   Margins;     (m)   Operating
efficiency;     (n)   Market share;

19



--------------------------------------------------------------------------------



 



  (o)   Customer satisfaction;     (p)   Working capital targets;     (q)  
Economic value added or EVA(R) (net operating profit after tax minus the sum of
capital multiplied by the cost of capital);     (r)   Developing new products
and lines of revenue;     (s)   Reducing operating expenses;     (t)  
Developing new markets;     (u)   Meeting completion schedules;     (v)  
Developing and managing relationships with regulatory and other governmental
agencies;     (w)   Managing cash;     (x)   Managing claims against the
Company, including litigation; and     (y)   Identifying and completing
strategic acquisitions.

     Any Performance Measure(s) may be used to measure the performance of the
Company, Subsidiary, and/or Affiliate as a whole or any business unit of the
Company, Subsidiary, and/or Affiliate or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Measure (j) above as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Article 12.
     12.2 Evaluation of Performance. The Committee may provide in any such Award
that any evaluation of performance may include or exclude any of the following
events that occurs during a Performance Period: (a) asset write-downs,
(b) litigation or claim judgments or settlements, (c) the effect of changes in
tax laws, accounting principles, or other laws or provisions affecting reported
results, (d) any reorganization and restructuring programs, (e) extraordinary
nonrecurring items as described in Accounting Principles Board Opinion No. 30
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to shareholders
for the applicable year, (f) acquisitions or divestitures, and (g) foreign
exchange gains and losses. To the extent such inclusions or exclusions affect
Awards to Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.
     12.3 Adjustment of Performance-Based Compensation. Awards that are intended
to qualify as Performance-Based Compensation may not be adjusted upward. The
Committee

20



--------------------------------------------------------------------------------



 



shall retain the discretion to adjust such Awards downward, either on a formula
or discretionary basis or any combination, as the Committee determines.
     12.4 Committee Discretion. In the event that applicable tax and/or
securities laws change to permit Committee discretion to alter the governing
Performance Measures without obtaining shareholder approval of such changes, the
Committee shall have sole discretion to make such changes without obtaining
shareholder approval. In addition, in the event that the Committee determines
that it is advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base vesting on Performance Measures
other than those set forth in Section 12.1.
Article 13.
Nonemployee Director Awards
     The Board shall determine all Awards to Nonemployee Directors. The terms
and conditions of any grant to any such Nonemployee Director shall be set forth
in an Award Agreement.
Article 14.
Dividend Equivalents
     Any Participant selected by the Committee may be granted dividend
equivalents based on the dividends declared on Shares that are subject to any
Award (other than Options or SARs), to be credited as of dividend payment dates,
during the period between the Grant Date and the date the Award vests or
expires, as determined by the Committee. Such dividend equivalents shall be
converted to cash or additional Shares by such formula and at such time and
subject to such limitations as may be determined by the Committee.
Article 15.
Beneficiary Designation
     Each Participant under this Plan may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Plan is to be paid in case of his death before he
receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
beneficiary designation, benefits remaining unpaid or rights remaining
unexercised at the

21



--------------------------------------------------------------------------------



 



Participant’s death shall be paid to or exercised by the Participant’s spouse,
executor, administrator, or legal representative.
Article 16.
Rights of Participants
     16.1 Employment or Service. Nothing in this Plan or an Award Agreement
shall interfere with or limit in any way the right of the Company, its
Affiliates, and/or its Subsidiaries, to Terminate any Participant at any time or
for any reason not prohibited by law, nor confer upon any Participant any right
to continue his employment or service as a Director or Third Party Service
Provider for any specified period of time.
     Neither an Award nor any benefits arising under this Plan shall constitute
an employment contract with the Company, its Affiliates, and/or its Subsidiaries
and, accordingly, subject to Articles 3 and 18, this Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Committee without giving rise to any liability on the part of the Company,
its Affiliates, and/or its Subsidiaries.
     16.2 Participation. No individual shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.
     16.3 Rights as a Shareholder. Except as otherwise provided herein, a
Participant shall have none of the rights of a shareholder with respect to
Shares covered by any Award until the Participant becomes the record holder of
such Shares.
Article 17.
Change of Control
     17.1 Accelerated Vesting and Settlement. Subject to Section 17.2, on the
date of any Change in Control:
     (a) Each Option and SAR (other than Options and SARs of Nonemployee
Directors) outstanding on the date of a Change in Control (whether or not
exercisable) will be cancelled in exchange (i) for cash equal to the excess of
the Change in Control Price over the Option Price or Grant Price, as applicable,
associated with the cancelled Option or SAR or, (ii) at the Committee’s
discretion, for whole Shares with a Fair Market Value equal to the excess of the
Change in Control Price over the Option Price or Grant Price, as applicable,
associated with the cancelled Option or SAR and the Fair Market Value of any
fractional Share will be distributed in cash. However, the Committee, in its
sole discretion, may offer the holders of the Options or SARs to be cancelled a
reasonable opportunity (not longer than 15 days beginning on the date of the
Change in Control) to exercise all their outstanding Options and SARs (whether
or not otherwise then exercisable);

22



--------------------------------------------------------------------------------



 



     (b) All performance goals associated with Awards for which performance
goals have been established will be deemed to have been met on the date of the
Change in Control, all Performance Periods accelerated to the date of the Change
in Control and all outstanding Awards for which performance goals have been
established (including those subject to the acceleration described in this
subsection) will be distributed in a single lump sum cash payment within thirty
(30) days following such Change in Control; and
     (c) All other then-outstanding Awards whose exercisability or vesting
depends merely on the satisfaction of a service obligation by a Participant to
the Company, Subsidiary, or Affiliate (“Service Award”) shall vest in full and
be free of restrictions related to the vesting of such Awards. All Service
Awards whose vesting is so accelerated will be distributed, if not already held
by a Participant and to the extent applicable, (i) in a single lump-sum cash
payment within thirty (30) days following such Change in Control based on the
Change in Control Price or, (ii) at the Committee’s discretion, in the form of
whole Shares based on the Change in Control Price.
     17.2 Alternative Awards. Section 17.1 will not apply to the extent that the
Committee reasonably concludes in good faith before the Change in Control occurs
that Awards will be honored or assumed or new rights substituted for the Award
(collectively, “Alternative Awards”) by the Employee’s employer or Third Party
Service Provider’s employer (or the parent or a subsidiary of such employers)
immediately after the Change in Control, provided that any Alternative Award
must:
     (a) Be based on stock that is (or, within 60 days of the Change in Control,
will be) traded on an established securities market;
     (b) Provide the Employee with the rights and entitlements substantially
equivalent to or better than the rights, terms and conditions of each Award for
which it is substituted, including an identical or better exercise or vesting
schedule and identical or, in the case of an Award that is not subject to
Section 409A of the Code, better timing and methods of payment;
     (c) Have substantially equivalent economic value to the Award (determined
at the time of the Change in Control) for which it is substituted; and
     (d) Provide that, if the Employee is involuntarily Terminated without Cause
or the Employee constructively Terminates, any conditions on the Employee’s
rights under, or any restrictions on transfer or exercisability applicable to,
each Alternative Award will be waived or lapse.
     For purposes of this section, a constructive Termination means a
Termination by an Employee following a material reduction in the Employee’s
compensation or job responsibilities (when compared to the Employee’s
compensation and job responsibilities on the date of the Change in Control) or
the relocation of the Employee’s principal place of employment to a location at
least fifty (50) miles from his or her principal place of

23



--------------------------------------------------------------------------------



 



employment on the date of the Change in Control (or other location to which the
Employee has been reassigned with his or her written consent), in each case
without the Employee’s written consent.
     Notwithstanding anything herein to the contrary, no Alternative Award shall
be made with respect to an Option or SAR if it would cause the Option or SAR to
fail to comply with the requirements of Code Section 409A.
     17.3 Nonemployee Directors’ Awards. Upon a Change in Control, each
outstanding:
     (a) Option or SAR held by a Nonemployee Director will be cancelled unless
(i) the Shares continues to be traded on an established securities market after
the Change in Control or (ii) the Nonemployee Director continues to be a Board
member after the Change in Control. In the situations just described, the
Options or SARs held by a Nonemployee Director will be unaffected by a Change in
Control. Any Options and SARs held by a Nonemployee Director to be cancelled
under the next preceding sentence will be exchanged (iii) for cash equal to the
excess of the Change in Control Price over the Option Price or Grant Price, as
applicable, associated with the cancelled Option or SAR held by a Nonemployee
Director or, (iv) at the Board’s discretion, for whole Shares with a Fair Market
Value equal to the excess of the Change in Control Price over the Option Price
or Grant Price, as applicable, associated with the cancelled Option or SAR held
by a Nonemployee Director and the Fair Market Value of any fractional Share will
be distributed in cash. However, the Board, in its sole discretion, may offer
Nonemployee Directors holding Options or SARs to be cancelled a reasonable
opportunity (not longer than 15 days beginning on the date of the Change in
Control) to exercise all their outstanding Options and SARs (whether or not
otherwise then exercisable).
     (b) Restricted Stock or Restricted Stock Unit held by a Nonemployee
Director will be settled within thirty (30) days following such Change in
Control for a lump sum cash payment equal to the Change in Control Price.
     (c) All other types of Awards held by a Nonemployee Director will be
settled within thirty (30) days following such Change in Control for a lump sum
cash payment equal to the Change in Control Price less any amount the
Nonemployee

24



--------------------------------------------------------------------------------



 



     Director would be required to pay in order for the Award to be exercised or
settled, other than any such amount related to taxes.
Article 18.
Amendment, Modification, Suspension, and Termination
     18.1 Amendment, Modification, Suspension, and Termination. Subject to
Section 18.3, the Committee may, at any time and from time to time, alter,
amend, modify, suspend, or terminate this Plan and any Award Agreement in whole
or in part; provided, however, that, without the prior approval of the Company’s
shareholders and except as provided in Section 4.4, Options or SARs issued under
this Plan will not be repriced, replaced, or regranted through cancellation, or
by lowering the Option Price of a previously granted Option or the Grant Price
of a previously granted SAR, and no material amendment of this Plan shall be
made without shareholder approval if shareholder approval is required by law,
regulation, or stock exchange rule.
     18.2 Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.4 hereof) affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent unintended dilution or enlargement of the benefits or potential
benefits intended to be made available under this Plan. The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on Participants under this Plan. Notwithstanding anything to the
contrary in this Section 18.2, an adjustment to an Option or SAR shall be made
only to the extent such adjustment complies with the requirements of Code
Section 409A.
     18.3 Awards Previously Granted. Notwithstanding any other provision of this
Plan to the contrary (other than Section 18.4), no termination, amendment,
suspension, or modification of this Plan or an Award Agreement shall adversely
affect in any material way any Award previously granted under this Plan, without
the written consent of the Participant holding such Award.
     18.4 Amendment to Conform to Law. Notwithstanding any other provision of
this Plan to the contrary, the Board may amend the Plan or an Award Agreement,
to take effect retroactively or otherwise, as deemed necessary or advisable for
the purpose of conforming the Plan or an Award Agreement to any present or
future law relating to plans of this or similar nature (including, but not
limited to, Code Section 409A), and to the administrative regulations and
rulings promulgated thereunder. By accepting an Award under this Plan, each
Participant agrees to any amendment made pursuant to this Section 18.4 to any
Award granted under the Plan without further consideration or action.

25



--------------------------------------------------------------------------------



 



Article 19.
Withholding
     19.1 Tax Withholding. The Company shall have the power and the right to
deduct or withhold at the time amounts under the Plan are distributed, or
require a Participant to remit to the Company, the minimum statutory amount to
satisfy federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this Plan.
     19.2 Share Withholding. With respect to withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock
and Restricted Stock Units, or upon the achievement of performance goals related
to Performance Shares, or any other taxable event arising as a result of an
Award granted hereunder, a Participant may elect, subject to the approval of the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined equal to the minimum statutory total tax that could be
imposed on the transaction; provided that such Shares would otherwise be
distributable to the Participant at the time of the withholding. All such
elections shall be irrevocable, made in writing, and signed by the Participant,
and shall be subject to any restrictions or limitations that the Committee, in
its sole discretion, deems appropriate.
Article 20.
Successors
     All obligations of the Company under this Plan with respect to Awards
granted hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
Article 21.
General Provisions
     21.1 Forfeiture Events.
     (a) The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events may include, but shall not be
limited to, termination of employment for Cause, termination of the
Participant’s provision of services to the Company, Affiliate, and/or
Subsidiary, violation of material Company, Affiliate, and/or Subsidiary
policies, breach of noncompetition, confidentiality, or other restrictive
covenants that may apply to the Participant, or other conduct by the

26



--------------------------------------------------------------------------------



 



Participant that is detrimental to the business or reputation of the Company,
its Affiliates, and/or its Subsidiaries.
     (b) If the Company is required to prepare an accounting restatement due to
the material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, if the Participant
knowingly or grossly negligently engaged in the misconduct, or knowingly or
grossly negligently failed to prevent the misconduct, or if the Participant is
one of the individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002, the Participant shall reimburse the Company the
amount of any payment in settlement of an Award earned or accrued during the
twelve- (12-) month period following the first public issuance or filing with
the United States Securities and Exchange Commission (whichever first occurs) of
the financial document embodying such financial reporting requirement.
     21.2 Legend. The certificates for Shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.
     21.3 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
     21.4 Severability. In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.
     21.5 Requirements of Law. The granting of Awards and the issuance of Shares
under this Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or stock exchange as may be
required.
     21.6 Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under this Plan prior to:
     (a) Obtaining any approvals from governmental agencies that the Company
determines are necessary; and
     (b) Completion of any registration or other qualification of the Shares
under any applicable national or foreign law or ruling of any governmental body
that the Company determines to be necessary.
     21.7 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

27



--------------------------------------------------------------------------------



 



     21.8 Investment Representations. The Committee may require any individual
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the individual is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares.
     21.9 Employees Based Outside of the United States. Notwithstanding any
provision of this Plan to the contrary, in order to comply with the laws in
other countries in which the Company, its Affiliates, and/or its Subsidiaries
operate or have Employees, Directors, or Third Party Service Providers, the
Committee, in its sole discretion, shall have the power and authority to:
     (a) Determine which Affiliates and Subsidiaries shall be covered by this
Plan;
     (b) Determine which Employees, Directors, and/or Third Party Service
Providers outside the United States are eligible to participate in this Plan;
     (c) Modify the terms and conditions of any Award granted to Employees
and/or Third Party Service Providers outside the United States to comply with
applicable foreign laws;
     (d) Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 21.9 by the Committee shall be attached to this Plan document as
appendices; and
     (e) Take any action, before or after an Award is made, that it deems
advisable to obtain approval or comply with any necessary local government
regulatory exemptions or approvals.
     Notwithstanding the above, the Committee may not take any actions
hereunder, and no Awards shall be granted, that would violate applicable law.
     21.10 Uncertificated Shares. To the extent that this Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange.
     21.11 Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company, and/or its Subsidiaries,
and/or its Affiliates may make to aid it in meeting its obligations under this
Plan. Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, beneficiary,
legal representative, or any other individual. To the extent that any individual
acquires a right to receive payments from the Company, its Subsidiaries, and/or
its Affiliates under this Plan, such right shall be no greater than the right of
an unsecured general creditor of the Company,

28



--------------------------------------------------------------------------------



 



a Subsidiary, or an Affiliate, as the case may be. All payments to be made
hereunder shall be paid from the general funds of the Company, a Subsidiary, or
an Affiliate, as the case may be and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts except as expressly set forth in this Plan.
     21.12 No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to this Plan or any Award. The Committee shall determine
whether cash, Awards, or other property shall be issued or paid in lieu of
fractional Shares or whether such fractional Shares or any rights thereto shall
be forfeited or otherwise eliminated.
     21.13 Retirement and Welfare Plans. Neither Awards made under this Plan nor
Shares or cash paid pursuant to such Awards may be included as “compensation”
for purposes of computing the benefits payable to any Participant under the
Company’s or any Subsidiary’s or Affiliate’s retirement plans (both qualified
and non-qualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
Participant’s benefit.
     21.14 Deferred Compensation. If any Award would be considered deferred
compensation as defined under Code Section 409A and if this Plan fails to meet
the requirements of Code Section 409A with respect to such Award, then such
Award shall be null and void. However, other than with respect to Options and
SARs, the Committee (or, with respect to Nonemployee Directors, the Board) may
permit deferrals of compensation pursuant to the terms of a Participant’s Award
Agreement, a separate plan or a subplan which meets the requirements of Code
Section 409A and any related guidance. Additionally, to the extent any Award is
subject to Code Section 409A, notwithstanding any provision herein to the
contrary, the Plan does not permit the acceleration or delay of the time or
schedule of any distribution related to such Award, except as permitted by Code
Section 409A, the Treasury Regulations thereunder, and/or the Secretary of the
United States Treasury.
     21.15 Nonexclusivity of this Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.
     21.16 No Constraint on Corporate Action. Nothing in this Plan shall be
construed to: (i) limit, impair, or otherwise affect the Company’s or a
Subsidiary’s or an Affiliate’s right or power to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets; or, (ii) limit the right or power of
the Company or a Subsidiary or an Affiliate to take any action which such entity
deems to be necessary or appropriate.
     21.17 Governing Law. The Plan and each Award Agreement shall be governed by
the laws of the State of Ohio, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award under this Plan are deemed to submit to
the exclusive jurisdiction and venue of the

29



--------------------------------------------------------------------------------



 



federal or state courts of Ohio, to resolve any and all issues that may arise
out of or relate to this Plan or any related Award Agreement.
     21.18 Indemnification. Subject to requirements of Ohio law, each individual
who is or shall have been a member of the Board, or a Committee appointed by the
Board, or an officer of the Company to whom authority was delegated in
accordance with Article 3, shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him or her in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken or failure to act under
this Plan and against and from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such action, suit, or proceeding against him
or her, provided he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his/her own behalf, unless such loss, cost, liability, or expense
is a result of his/her own willful misconduct or except as expressly provided by
statute.
     The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such individuals may be entitled under the
Company’s Articles of Incorporation or Code of Regulations, as a matter of law,
or otherwise, or any power that the Company may have to indemnify them or hold
them harmless.
     21.19 Controlling Language. Unless otherwise specified herein, in the event
of a conflict between the terms of the Plan and the terms of an Award Agreement,
the terms of the Plan shall control.

30